Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/208475.  Claims 22, 26-34 are pending and have been examined on the merits discussed below.

	Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claims, a new rejection under 35 USC 101 is presented.  While the claims are now directed to statutory subject matter, they fail at Step 2A.
Applicant’s arguments with respect to rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejections under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments with respect to rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 35 USC 103 have been withdrawn. 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim(s) 22 and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to one of the four statutory categories of invention. The preamble of claims 22 and 26-34 indicate the claims are directed to a regional reserve stock engine.  Claim(s) 22 and 26-34 is/are directed to an engine and understood to be a processor.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and mathematical concepts.  More specifically, the steps of predetermined time period is a mental process that can be practically performed by a human using pen and paper and further involves mathematically concepts.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 22 is directed to an engine with data collection means, processing means and computing means which amounts to using a computer to perform an abstract idea which does not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered 

The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While the claims remain rejected under 35 USC 101, it is noted the prior art, taken alone in or in combination fail to teach the limitations of the claimed invention.   Specifically, the prior art fails to teach the collection of a current on-hand and in-route inventory at/to the RDC and the FDCs; a demand forecast for the RDC and the FDCs; a demand variation at the RDC and the FDCs; an average cancellation rate if a customer .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683